Citation Nr: 1420398	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  06-13 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability. 

2.  Entitlement to service connection for sexual dysfunction, to include as secondary to service-connected disability, including posttraumatic stress disorder (PTSD). 

3.  Entitlement to service connection for a gastrointestinal disorder, to include as secondary to service-connected disability. 

4.  Entitlement to service connection for hypertension, to include as secondary to service-connected disability.

5.  Whether new and material evidence has been submitted to reopen a claim for service connection for a back disability. 

6.  Whether new and material evidence has been submitted to reopen a claim for service connection for an abdominal aortic aneurysm to include as secondary to service-connected coronary artery disease.

REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This case came to the Board of Veterans' Appeals (Board) on appeal from a January 2006 decision by the RO in Des Moines, Iowa that in pertinent part, denied service connection for sexual dysfunction, a gastrointestinal disorder, a left shoulder disability and hypertension, and granted a higher 50 percent rating for service-connected PTSD.

In a May 2008 decision, the Board denied the above service connection claims, and denied an increase in a 50 percent rating for PTSD.

The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In a joint motion for partial remand, the parties (the Veteran and the VA Secretary) requested that the Board decision be vacated as to the service connection issues, and those issues remanded.  In a July 2009 Court order, the joint motion was granted, the Board's May 2008 decision was vacated as to the issues of service connection for sexual dysfunction, a gastrointestinal disability, a left shoulder disability and hypertension, and those issues were remanded.  The appeal as to the issue of entitlement to a higher rating for PTSD was dismissed.  The case was returned to the Board.

In July 2010, the Board remanded the service connection issues to the Agency of Original Jurisdiction (AOJ) for additional development.  The case was subsequently returned to the Board.

This case also comes to the Board on appeal from an August 2011 rating decision that denied service connection for a back disability, and from a March 2012 rating decision that denied service connection for an abdominal aortic aneurysm.

It appears that the RO has reopened the previously denied claims for service connection for a back disability and an abdominal aortic aneurysm.  Regardless of the determination reached by the RO, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Therefore, regardless of the manner in which the RO characterized these issues, the initial question before the Board is whether new and material evidence has been presented as to these claims.

There are other issues that are not before the Board.  In a May 2011 rating decision, the RO granted service connection for coronary artery disease, and entitlement to a total disability rating based on individual unemployability (TDIU), each effective October 8, 2003.  Since the Veteran did not appeal the ratings or effective dates assigned in this decision, these claims are not in dispute.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal for a higher rating and earlier effective date since these are "downstream" issues from his initial claim for service connection).

The issues of entitlement to service connection for hypertension and sexual dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam era; therefore, exposure to an herbicide agent (the dioxin in Agent Orange) is presumed.

2.  The most probative (competent and credible) medical and other evidence of record indicates the Veteran's left shoulder disability and gastrointestinal disorder were not manifested during a period of active duty.  Nor does the evidence show that the current gastrointestinal disorder is otherwise related to service or to a service-connected disability.

3.  The RO most recently denied the claim for service connection for a back disability in a June 2004 rating decision and appropriately notified the Veteran of the decision and of his procedural and appellate rights, but he did not perfect an appeal of that decision.

4.  The RO previously denied the claim for service connection for an abdominal aortic aneurysm in a January 2006 rating decision and appropriately notified the Veteran of the decision and of his procedural and appellate rights, but he did not appeal that decision.

5.  Evidence added to the record since the June 2004 and January 2006 denials, when considered with previous evidence, does not relate to an unestablished fact necessary to substantiate the claims or raise a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for a back disability or an abdominal aortic aneurysm.


CONCLUSIONS OF LAW

1.  The Veteran's left shoulder disability was not incurred in or aggravated by his military service, nor may arthritis be presumed to have been so incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  A gastrointestinal disorder was not incurred in or aggravated by military service, and it was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.310 (2013).

3.  The June 2004 and January 2006 rating decisions that denied the Veteran's claims of entitlement to service connection for a back disability and an abdominal aortic aneurysm are final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2013).

4.  New and material evidence has not been received to reopen the claims of entitlement to service connection for a back disability and an abdominal aortic aneurysm.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must both notify a claimant of the evidence and information that is necessary to reopen a previously denied claim and of the evidence and information necessary to establish entitlement to the underlying benefit being sought, i.e., service connection.

The RO provided the appellant pre-adjudication notice as to the claims for service connection for a left shoulder disability and a gastrointestinal disorder, by a letter dated in October 2005.  Additional notice was provided in a March 2006 letter.  The RO provided the appellant pre-adjudication notice as to the claims for service connection for a back disability and an abdominal aortic aneurysm in January 2011 and November 2011, respectively.  The claims were last readjudicated in November 2012.  The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has submitted written statements and lay statements in support of his claim.  VA has obtained service treatment records (STRs), VA and private medical records, records from the Social Security Administration (SSA), assisted the appellant in obtaining evidence, afforded the appellant physical examinations, and obtained medical opinions as to the etiology of the claimed conditions.  

The Board finds that the VA examiners collectively provided adequate medical opinions regarding the etiology of the claimed disabilities after a review of the prior clinical examinations, medical records, and the Veteran's reported history. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds that these medical opinions are adequate as they provide the information needed to properly adjudicate the claims for service connection.

All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

The Board further finds that the RO has substantially complied with its July 2010 remand orders.  In this regard, the Board directed that the Agency of Original Jurisdiction (AOJ) arrange for VA medical examinations and opinions, and this was done.  Therefore, the Board finds that no further development is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


Service Connection

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107  (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to direct service connection requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a causal relationship or correlation between the current disability and the disease or injury incurred or aggravated during service - which is the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

When, however, chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, a showing of continuity of symptomatology following service is required to support the claim.  Aside from having supporting medical nexus evidence establishing the required linkage between the currently claimed disability and service, a Veteran may establish chronicity of disease or injury in service by alternatively showing continuity of symptomatology since service under 38 C.F.R. § 3.303(b), but only if he has one of the "chronic diseases" specifically enumerated at 38 C.F.R. § 3.309(a).  See generally Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is a disability listed in 38 C.F.R. § 3.309(a), but dyspepsia and reflux are not.

Arthritis is considered chronic, per se, and therefore will be presumed to have been incurred in or aggravated by service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  This presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), it will be presumed that he was exposed to herbicides if he served in Vietnam between January 9, 1962 and May 7, 1975 (i.e., during the Vietnam era), unless there is affirmative evidence establishing he was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The Veteran is presumed to have been exposed to Agent Orange during his service in Vietnam.

The diseases presumptively associated with Agent Orange exposure include chloracne or other acneform disease consistent with chloracne, Type II Diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (2013).

VA compensation may only be awarded to an applicant who has disability existing on the date of application, not for past disability.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)); but see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability. 38 C.F.R. § 3.310 (a), (b) (2013).  See also Allen v. Brown, 7 Vet. App. 439, 448   (1995).  Medical evidence also is generally, though not always, required to associate the claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, the tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Left Shoulder

The Veteran contends that he injured his left shoulder during service in an accident in which he fell out of a truck traveling at 45 miles per hour.  See his September 2005 statement and February 2006 notice of disagreement.  He has stated that he was under enemy fire during this incident.

Here, the evidence reflects that the Veteran has a current diagnosis of degenerative joint disease of the left shoulder during the pendency of the appeal.  Resolution of his appeal turns on whether the Veteran's current degenerative joint disease is attributable to his military service or to a service-connected disability.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).

Service personnel records show that he served in Vietnam from March 1967 to February 1968.

Service treatment records are negative for a left shoulder injury or disability.  In an August 1968 report of medical history, the Veteran denied a history of a painful or "trick" shoulder.  On separation medical examination in August 1968 his upper extremities were normal.

There is no evidence of treatment or complaints of a left shoulder disability for many years after service.

Private medical records dated in the 1990s reflect treatment for left shoulder pain.

In buddy statements received in October 2003, other Veterans stated that they witnessed the Veteran falling out of a truck in Vietnam when the tail gate was not latched properly, and injuring his back and receiving cuts.  One of the buddies indicated that the Veteran was put on light duty due to an injury to his hand, left arm and back.  There was no mention of his shoulder.

In cases, as here, where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so are the consequences of that injury, at least in service.  Reeves v. Shinseki, 682 F.3d 988 (Fed. Cir. 2012).  To establish service connection, however, there must be evidence of a nexus between the current disability and the combat injury.  Id.; see also Shedden, supra; Davidson v. Shinseki, 581 F.3d 1313, 1315 (Fed. Cir. 2009) (holding that 38 U.S.C.A. § 1154(b) could be used only to show that a Veteran incurred or aggravated a disease during service).

Although the Board finds that the Veteran's lay statements of a fall from a truck in Vietnam are credible, and supported by buddy statements, the Board also finds that his recent report of a left shoulder injury in this incident are not credible.  The Board observes that his service treatment records do not demonstrate a left shoulder injury, a left shoulder disability was not noted on separation medical examination, and his buddies do not report that he injured his left shoulder in that incident.  Furthermore, in his original claim in 1971, and in his 2003 claim, he did not claim a left shoulder injury or disability, while he did claim service connection for multiple other disabilities, to include a left forearm injury.  He did not report that he had a left shoulder injury in this incident until September 2005, nearly 40 years after service.  These inconsistencies reduce the credibility of his assertion of an in-service left shoulder injury or disability, and the Board finds that continuity of arthritis symptoms since service is not shown.

On VA examination in October 2010, the examiner indicated that he had reviewed the claims file.  He noted that an X-ray study of both shoulders showed symmetric bilateral acromioclavicular degenerative joint disease with osteophytes.  He summarized the Veteran's reported history of left shoulder pain since he fell off a truck in Vietnam, and indicated that he had reviewed the buddy statements.  He opined that it was less likely that the current left shoulder disability was the result of military service.  He noted that the service treatment records are negative for a shoulder injury, and that he currently had equal range of motion in both shoulders.  He opined that if the Veteran's left shoulder was severely injured as reported by the Veteran, his range of motion would be moderately affected, especially after so many years.  He concluded that it was less likely that the left shoulder disability was related to or a residual of service.  Finally, he noted that a current X-ray study showed equal changes in both shoulders, indicating that these findings were likely coming from natural progression of disease with age.

Although the Veteran contends that he has a left shoulder disability due to service, he is not competent to make this conclusion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the issue of whether arthritis is related to service falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)." 

Thus, in the absence of competent medical evidence linking his current degenerative joint disease of the left shoulder to service, there is no basis on which service connection can be established.  There is no evidence of arthritis within one year after separation from service as to warrant presumptive service connection.

As discussed above, the Board finds that the most probative evidence demonstrates that the Veteran's left shoulder disability is not attributable to his military service.  Even considering the Veteran's lay statements with regard to the matters it is competent to address, the most probative evidence weighs against the claim of entitlement to service connection. 

In sum, the Board finds that the preponderance of the evidence indicates that a left shoulder disability was not shown in service or for years thereafter, and the current degenerative joint disease of the left shoulder has not been shown by competent and probative medical evidence to be etiologically related to his active service.  As the preponderance of the evidence is against the claim for service connection for a left shoulder disability, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.

Gastrointestinal Disorder

The Veteran contends that he has a current gastrointestinal disorder that was incurred in service or is related to service-connected PTSD.

Here, the evidence reflects that the Veteran has a current diagnosis of dyspepsia and reflux.  See October 2010 VA examination.  Resolution of his appeal turns on whether the Veteran's current gastrointestinal disorder is attributable to his military service or to a service-connected disability.  

Service treatment records are negative for a gastrointestinal disorder.  In an August 1968 report of medical history, the Veteran denied a history of indigestion, and any stomach, liver or intestinal trouble.  On separation medical examination in August 1968 his abdomen and viscera were normal.

The first post-service medical evidence of a gastrointestinal disorder is dated in 2003, many years after the Veteran's separation from service.  To the extent that the Veteran contends that he has continuing gastrointestinal symptoms and that service connection should be awarded under 38 C.F.R. § 3.303(b) based on continuity of symptomatology, his claim must fail as his gastrointestinal disorders are not listed in 38 C.F.R. § 3.309(a).  See Walker, supra.

VA examiners have consistently opined that the current gastrointestinal disorder (diagnosed as heartburn, dyspepsia, and reflux) was not caused or aggravated by a service-connected disability, to include PTSD.  See reports of the December 2005 VA examination and the October 2010 VA examination.

The October 2010 VA examiner also commented on the medical treatise evidence submitted by the Veteran and noted that the articles contained equivocal language, and that the current well-founded medical literature did not evince any specific reproducible causation concerning the etiologic factors in question.

The October 2010 medical report is of high probative value.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The examiner had the benefit of reviewing the Veteran's medical records and his current reported history and complaints in conjunction with medical findings on examination, and provided a supporting rationale.  There is no contrary medical opinion of record.

The weight of the competent and credible evidence does not indicate a causal relationship between the Veteran's current gastrointestinal disorder and service or a service-connected disability.

The Board acknowledges the Veteran's contentions that his current gastrointestinal disorder is related to his service-connected PTSD.  In some cases, such lay evidence is competent and credible on the issues of diagnosis and etiology.  See Jandreau, supra.  However, while the Veteran is competent to state that he experienced gastrointestinal symptoms in service and at times since service, the record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to provide a medical diagnosis of gastrointestinal disorder or to provide a medical nexus opinion.  The Board finds that as a lay person, the Veteran is not competent to offer an opinion on a matter clearly requiring medical expertise, such as opining that his current gastrointestinal disorder is related to service or a service-connected disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Moreover, as the Veteran has not been shown to have the requisite clinical training to etiologically relate his claimed condition to service or a service-connected disability, there is no need to assess the credibility of his lay assertions in this regard.  See Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability, including during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records, but also indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).

Thus, the Board finds there is no competent evidence that the Veteran's current gastrointestinal disorder originated in service or that any claimed gastrointestinal disorder is proximately due to or have been chronically worsened by any service-connected disability. 

As the preponderance of the evidence is against the claim for service connection for a gastrointestinal disorder, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

New and Material Evidence 

The Veteran contends that he has a back disability that was incurred during active service, and that he has an abdominal aortic aneurysm that is either related to service or to service-connected PTSD or coronary artery disease.  As discussed  below, these claims have been denied in prior rating decisions.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see also Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In an unappealed March 1973 decision, the RO denied the Veteran's original claim for service connection for a back disability.

In October 2003, the Veteran filed another claim for service connection for a back disability.  In a June 2004 rating decision, the RO determined that new and material evidence had not been received to reopen the previously denied claim for service connection for a back disability.  The Veteran was notified of this decision by a letter dated in June 2004.  The Veteran filed a notice of disagreement as to this issue, and a statement of the case was issued in January 2005.  A substantive appeal was not received from the Veteran in response, and no new and material evidence pertinent to the issue was physically or constructively associated with the claims folder within one year after the rating decision.  See 38 C.F.R. § 3.156 (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the June 2004 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104 , 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103, 20.1105 (2013).

In September 2005, the Veteran filed a claim for service connection for an abdominal aortic aneurysm.

In a January 2006 decision, the RO denied service connection for an abdominal aortic aneurysm.  The Veteran was notified of this decision by a letter dated in January 2006, he did not appeal this determination, and no new and material evidence pertinent to the issue was physically or constructively associated with the claims folder within one year after the rating decision.  See 38 C.F.R. § 3.156 (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the January 2006 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104 , 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103, 20.1105 (2013).

The Veteran filed the instant claim for service connection for a back disability in August 2010, and the instant claim for service connection for an abdominal aortic aneurysm in September 2011.

The fact that the Veteran has raised an additional theory of causation for his abdominal aortic aneurysm (i.e., as secondary to recently service-connected coronary artery disease) does not transform his previously denied claim into a new one.  See, e.g., Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008); Velez v. Shinseki, 23 Vet. App. 199, 206 (2009); Ashford v. Brown, 10 Vet. App. 120, 123 (1997).

In an August 2011 rating decision, the RO determined that new and material evidence had been received to reopen the previously denied claim for service connection for a back disability (the report of a VA examination), and then denied the claim on the merits.  In a March 2012 rating decision, the RO apparently determined that new and material evidence had been received to reopen the previously denied claim for service connection for an abdominal aortic aneurysm, and then denied the claim on the merits.  The instant appeal ensued.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id.  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium).  See also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating that Justus does not require the VA Secretary to consider the patently incredible to be credible).

Evidence of record at the time of the prior June 2004 and January 2006 rating decision included the Veteran's original claim, service treatment records, VA medical records and an examination report, private medical records, and lay statements by the Veteran and his buddies.  These buddy lay statements dated in 2003 are to the effect that the Veteran received back injuries in service.  In his original January 1973 claim, the Veteran stated that he incurred a back disability in October or November 1966 during basic training.  In October 2003, he said his back disability began in 1966.

His service treatment records reflect a single instance of treatment for back pain in 1966, and are negative for an abdominal aortic aneurysm.  In an August 1968 report of medical history, the Veteran denied a history of recurrent back pain.  On separation medical examination in August 1968, the Veteran's spine and vascular system were normal.

Evidence of record at the time of the prior decisions included private medical records dated in 1973 which reflect that the Veteran was treated for left leg pain once in October 1970 and once in April 1971.  Dr. G. stated in February 1973 that the leg pain was not associated with a back problem.

Private medical records dated in the 1990s reflect treatment for a lumbar spine disability (spondylosis and degenerative disc disease).  Private medical records dated in 2002 reflect that he was diagnosed with an abdominal aortic aneurysm and he underwent surgical repair in 2003.  A report of a December 2005 VA examination reflects that he has a residual scar from this surgery and is otherwise asymptomatic.  The examiner opined that the abdominal aortic aneurysm was not likely related to PTSD.

Upon review of the record, the Board finds that new and material evidence has not been received to reopen the claims of service connection for a back disability and an abdominal aortic aneurysm.

Additional evidence received since the prior final decisions includes duplicate copies of service treatment records, private medical records, and buddy statements.  This evidence is duplicative, not new.

The evidence received since the prior final denial includes VA and private treatment records, medical treatises, SSA records, and VA examination reports.  None of this evidence suggests the Veteran suffers from a current back disability or abdominal aortic aneurysm resulting from military service or a service-connected disability.  The Board finds, therefore, that the additional evidence, while "new" in that it was not previously of record, is not material.

In fact, VA examination reports dated in October 2010 and July 2011 include negative medical nexus opinions as to the claimed conditions.  The medical evidence added to the record since the prior final decisions does not indicate an onset of the claimed disabilities in service and does not suggest a positive etiological relationship between the current claimed disabilities and the Veteran's service or a service-connected disability.  As evidence of service onset of the disabilities or positive nexus evidence has not been added to the record since the prior final denials, the evidence does not relate to an unestablished fact necessary to substantiate these claims and it does not raise a reasonable possibility of substantiating these claims.  The Board concludes that evidence has not been added to the record that would trigger VA's duty to provide further assistance. Hence, new and material evidence has not been received.  38 C.F.R. § 3.156(a).

The Board has also considered the Veteran's lay statements asserting that his current back disability and abdominal aortic aneurysm are related to service or a service-connected disability.  However his assertions are merely cumulative, not new.  Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence); see also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992); Untalan v. Nicholson, 20 Vet. App. 467 (2006) (New arguments based on the same evidence of record at the time of the previous final denial do not constitute the presentation of new and material evidence.).

In short, the evidence received since the prior final denials does not suggest that the Veteran's back disability or an abdominal aortic aneurysm are related to his military service or a service-connected disability.  Accordingly, the additional evidence, when considered with all of the evidence of record, is not new and material.  See Shade, supra. 

Under these circumstances, the Board concludes that the criteria for reopening the claims of service connection for a back disability and an abdominal aortic aneurysm are not met.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

ORDER

Service connection for a left shoulder disability is denied. 

Service connection for a gastrointestinal disorder, to include as secondary to service-connected PTSD is denied. 

As new and material evidence has not been received, the claim of entitlement to service connection for a back disability is not reopened, and the benefit sought on appeal is denied.

As new and material evidence has not been received, the claim of entitlement to service connection for an abdominal aortic aneurysm is not reopened, and the benefit sought on appeal is denied.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claims for service connection for hypertension and sexual dysfunction, including on a secondary basis.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Service connection is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability. 38 C.F.R. § 3.310.  Supporting medical nexus evidence generally is needed to associate a claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When determining service connection, all theories of entitlement - direct, presumptive and secondary, must be considered. Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).

The Veteran has contended that he has current hypertension and sexual dysfunction secondary to a service-connected disability, to include PTSD.  In his original claim in September 2005, he claimed service connection for each of these disabilities on a direct basis or as secondary to any service-connected disability.  This case was previously remanded to obtain a medical opinion as to whether these disabilities were related to service-connected PTSD, and such medical opinions were obtained in October, November and December 2010.

However, since then, the RO has established service connection for coronary artery disease.  Thus, the Board finds that an additional medical opinion is needed as to whether the claimed hypertension or sexual dysfunction is due to or was aggravated by this newly service-connected disability.  

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify any private or VA medical treatment he has received since July 2011 for hypertension or sexual dysfunction, and obtain any relevant treatment records that are not already on file. 

If a negative response is received from any VA, private, or military facility, the claims file should be properly documented in this regard; and the Veteran must be properly notified and provided an opportunity to submit such records.

2.  Upon receipt of all additional records, forward the claims file to a VA examiner, to obtain a medical nexus opinion concerning the etiology of the Veteran's hypertension and sexual dysfunction.

The claims file, including a complete copy of this remand, must be provided to and reviewed by the examiner for the pertinent medical and other history.  The examiner should specifically respond to the following questions:

a) What is the likelihood (very likely, as likely as not, or unlikely) that any current hypertension or sexual dysfunction is related to the Veteran's military service or dates back to his service? 

(b) What is the likelihood (very likely, as likely as not, or unlikely) that hypertension was manifested within the first year after his separation from service in September 1968?

(c) What is the likelihood (very likely, as likely as not, or unlikely) that the Veteran's already service-connected coronary artery disease, or any other service-connected disability, caused or is aggravating any current hypertension and/or sexual dysfunction? 

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran now has, above and beyond that he had prior to the aggravation. 

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file. 

If no opinion can be rendered concerning these claims, without resorting to mere speculation, explain why this is not possible.

3.  Finally, readjudicate the claims on appeal.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give him an opportunity to respond before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


